Chapman, J.
The question whether an auditor’s report shall be recommitted is addressed to the discretion of the presiding judge; and his ruling is not subject to exception. When an auditor’s report is made, either party may use it at the trial, or the judge may require it to be read; and its findings are made prima facie evidence by statute, and they are nothing more. Clark v. Fletcher, ante, 53. The party reading it may, as well as his adversary, produce evidence in addition to it, and may *279prove items not allowed by the auditor, or offer proof to contradict any part of it. And as the report is evidence, it is quite proper, when a witness is called, to inquire of him whether he testified before the auditor. The rulings of the judge were conformable to these principles, and must be sustained. Allen v. Hawks, 11 Pick. 359.
It appeared that the defendant had been a member of several firms which had successively carried on business at the same place, and after the last of them was dissolved the defendant carried on the business alone. The plaintiff’s claim is a running account against these firms, and the defendant after them. If the defendant did not make himself liable by his agreement to pay these several claims as his sole debt, he might, as to that part of the case, have pleaded in abatement the nonjoinder of his co-partners. But be could take advantage of the nonjoinder only in abatement. 1 Saunders, 154, note 1. He has omitted to do this, and is therefore liable for the whole as if it were his sole debt.
The answer of the witness made the question which was put to him on cross-examination immaterial, and its admissibility need not be discussed. Whether the defendant should be permitted to ask his witness the question proposed on re-examinatian, was a matter within the discretion of the court; and no exception can be taken to the decision of such a question.

Exceptions overruled.